 
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
This FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made as of this 6th day of August, 2012 by and among (i) WRT Realty L.P., a
Delaware limited partnership (the “Borrower”), (ii) the Lenders party thereto
(the “Lenders”), and (iii) KeyBank National Association, as agent (the “Agent”)
for the Lenders.


WHEREAS, the Borrower, the Lenders, and the Agent are party to that certain
Amended and Restated Loan Agreement, dated as of March 3, 2011 (as same may be
amended, modified, supplemented, extended, renewed, or restated from time to
time, the “Loan Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.


WHEREAS, the REIT has requested that the Agent and the Lenders consent to the
issuance by the REIT of certain unsecured debt instruments (the “Offered Notes”)
pursuant to a public offering on the terms set forth in the Prospectus
Supplement attached hereto as Exhibit A.


WHEREAS, the Agent and the Lenders have consented to the issuance by the REIT of
the Offered Notes, provided that the Borrower, among other things, executes and
delivers this Amendment to Agent.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Agent, the Lenders and the Borrower agree
as follows:


1.
Exhibit A to the Loan Agreement is hereby amended by inserting the following
definition in alphabetical order:

 
“Offered Notes shall mean any notes issued by the REIT pursuant to that certain
bond indenture dated August 6, 2012, executed by the REIT in favor of The Bank
of New York Mellon, as trustee for the holders of the unsecured notes, as the
same by supplemented from time to time.”
 
2.
Exhibit A to the Loan Agreement is hereby amended by deleting the definitions of
Consolidated Entity and Total Asset Value.

 
3.
Exhibit A to the Loan Agreement is hereby amended by deleting the definition Pro
Rata in its entirety and replacing same with the following:

 
“Pro Rata shall mean a calculation based on the percentage of the capital stock
of or other equity interest in any Person owned, directly or indirectly, by the
Borrower and/or the REIT.”
 
4.
Section 7.26.2 of the Loan Agreement is hereby deleted in its entirety and shall
be replaced by the following:

 
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio. The quotient resulting from dividing (i) the sum
of the Borrower’s and the REIT's Pro Rata share of the aggregate amount of all
Debt respecting the REIT, Borrower, and its Subsidiaries (including, without
limitation, the outstanding balance of the Loan), by (ii) the REIT's Pro Rata
share of the aggregate amount of all total assets respecting the Borrower, and
its Subsidiaries, each as determined in accordance with GAAP, all as reasonably
determined by the Agent in a manner consistent with the procedures and methods
utilized  by the Agent in analyzing the financial information provided by the
Borrower prior to closing, shall at all times be less than fifty five (55%)
percent.
 
The compliance with the Consolidated Leverage Ratio covenant shall be tested by
the Agent on the Calculation Date with results based upon then current financial
information, as reasonably determined solely by the Agent.  If such Consolidated
Leverage Ratio covenant shall not be satisfied on any Calculation Date, the
Borrower shall prepay a sufficient amount of principal outstanding on the Loan
such that if such principal reduction had been made on the Calculation Date the
Consolidated Leverage Ratio covenant would have been satisfied on such
Calculation Date.  It shall be an Event of Default if the Borrower fails to make
such a prepayment not later than the first to occur of: (i) ten (10) Business
Days after Notice from Agent to the Borrower  properly requesting the payment,
or (ii) if the Borrower has failed to give Agent and each of the Lenders
sufficient reports to enable Agent to make the necessary calculations,
forty-five (45) days following the applicable Calculation Date, provided the
Borrower shall have an additional five (5) days to supply additional information
to the Agent from the date the Agent notifies the Borrower that the initial
reports have been deemed insufficient by the Agent.”
 
5.
Section 10.1.11 of the Loan Agreement is hereby deleted in its entirety and
shall be replaced by the following:

 
“10.1.11.  Default of Other Specified Debt and Related Documents.  If a default
or event of default (regardless of how or if defined) shall occur under (a) any
Debt of the Borrower, (b) any Debt of any Borrower Subsidiaries in excess of
$10,000,000.00 in any instance or $25,000,000.00 in the aggregate, or (c) the
Offered Notes.”
 
6.
Upon the execution hereof, the Borrower shall pay to the Agent all fees and
expenses (including reasonable attorney’s fees and expenses) incurred by the
Agent.

 
 
2

--------------------------------------------------------------------------------

 
 
7.
This Amendment, which may be executed in multiple counterparts, constitutes the
entire agreement of the parties regarding the matters contained herein and shall
not be modified by any prior oral or written discussions.

 
8.
The Borrower acknowledges and agrees that it has no claims, counterclaims,
offsets, defenses or causes of action against the Lenders or the Agent with
respect to amounts outstanding under the Loan Agreement or otherwise.  To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, the Borrower hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

 
[SIGNATURES TO FOLLOW]
 
 
3

--------------------------------------------------------------------------------

 
 
It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.


BORROWER:
WRT REALTY L.P., a Delaware limited partnership
 
By:   Winthrop Realty Trust, general partner
 
         By:   /s/ Carolyn Tiffany
         Name:  Carolyn Tiffany
         Title:  Chief Operating Officer

 
AGENT:
KEYBANK NATIONAL ASSOCIATION,
a national banking association
 
By:  /s/ Jane McGrath                                                      
       Duly Authorized

 
LENDER:
KEYBANK NATIONAL ASSOCIATION,
a national banking association


By:  /s/ Jane McGrath                                                      
Duly Authorized

 
First Amendment Signature Page
 

 
 

--------------------------------------------------------------------------------

 
 
CONSENT


Each of the undersigned Guarantors consent to the foregoing First Amendment and
acknowledge and agree that the respective guaranty executed by each of the
undersigned remains in full force and effect.


GUARANTORS:


WINTHROP REALTY TRUST, an Ohio Business trust


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


WRT TRS MANAGEMENT CORP., a Delaware corporation


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


FT-FIN ACQUISITION LLC,
a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title: President


FT-FIN GP LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title: President


WRT-ANDOVER PROPERTY LLC,
a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
5

--------------------------------------------------------------------------------

 
 
WRT-ANDOVER PROPERTY MANAGER LLC,
a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


WRT-SOUTH BURLINGTON PROPERTY LLC,
a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


WRT-SOUTH BURLINGTON PROPERTY
MANAGER LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title: President


WRT PROPERTY HOLDING LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President




 WRT-CROSSROADS LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


WRT-CROSSROADS ONE LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
6

--------------------------------------------------------------------------------

 
 
FT-WD PROPERTY LLC, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


FT-KRG (Atlanta) LLC
FT-KRG (Denton) LLC
FT-KRG (Louisville) LLC
FT-KRG (Memphis) LLC
FT-KRG (Seabrook) LLC
FT-KRG (Greensboro) LLC


Each, a Delaware limited liability company


By: /s/ Carolyn Tiffany                                           
Name:   Carolyn Tiffany
Title:   President


FT-KRG PROPERTY L.P., a Delaware limited partnership


By:  FT-FIN GP LLC, a Delaware limited liability company, its general partner


By: /s/ Carolyn Tiffany                                           
Name:  Carolyn Tiffany
Title:  President


7

--------------------------------------------------------------------------------